                                                                                                                                  UST-10 COVER SHEET
                                                 MONTHLY OPERATING REPORT FOR
                                                CORPORATE OR PARTNERSHIP DEBTOR
                                                     (Including LLCs and LLPs)
Case No.        19-34092-tmb11

Debtor          Fizz & Bubble, LLC                                                                  Report Month/Year                     Dec-19



 Instructions: The debtor's monthly financial report shall include this cover sheet signed by the debtor and all UST forms and
 supporting documents. Exceptions, if allowed, are noted in the checklist below. Failure to comply with the reporting
 requirements of Local Bankruptcy Rule 2015-1(b) and 2015-2, or the U.S. Trustee's reporting requirements, is cause for
 conversion or dismissal of the case.

                                                                                                                                                 Not
The debtor submits the following with this monthly financial report:                                                        Completed         Applicable
UST-11      Comparative Income Statement or debtor's income statement (must include all line items                             X
               specified on UST-11).

UST-12          Comparative Balance Sheet or debtor's balance sheet (must include all line items specified                            X
               on UST-12. The debtor's balance sheet, if used, shall include a breakdown of pre- and post-petition liabilities.
               The breakdown may be provided as a separate attachment to the debtor's balance sheet.

UST-13          Comparative Cash Flow Statement or debtor's cash flow statement (must include all line                                X
               items specified on UST-13). Complete this statement if the debtor is reporting based on the accrual basis of
               accounting. This is the required method, unless other arrangements have been made with the U.S. Trustee.

UST-14          Summary of Disbursements                                                                                              X

UST-14A         Statement of Cash Receipts and Disbursements                                                                          X
               Complete one or more to include all bank accounts or other sources of debtor funds. Attach copies of
               monthly bank statements and all supporting documents described in the instructions.

UST-14B         Additional Disbursement Information                                                                                   X


UST-15          Statement of Aged Receivables                                                                                         X
               Provide a detailed accounting of aged receivables on, or as an attachment to, UST-15.

UST-16          Statement of Aged Post-Petition Payables                                                                              X
               Provide a detailed accounting of aged post-petition payables on, or as an attachment to, UST-16.

UST-17          Statement of Operations                                                                                               X
               When applicable, UST-17 shall include copies of supporting documents such as an escrow statement for the
               sale of real property, an auctioneer's report for property sold at auction, or a certificate of insurance or copy of
               debtor's bond for any change in insurance or bond coverage.

                                              DEBTOR'S CERTIFICATION
I certify under penalty of perjury that (1) I have personally prepared this financial report or directly supervised its preparation, and (2)
the information contained in this monthly financial report is complete, true, and accurate to the best of my knowledge, information,
and belief.

BY: /s/ Kimberly Mitchell______________________________                                 DATE: Jan 21, 2020_______________
TITLE: Founder                          __________________________
The debtor, or trustee, if appointed, must sign the monthly financial report. Only an authorized officer may sign a financial report for a corporate
debtor and only a general partner has authority to sign a financial report for a partnership debtor. Debtor's counsel may not sign a financial report for
the debtor.




         Monthly Operating Report -Corporate or Partnership Debtor                                                                           Page 1 of 13
         United States Trustee-Oregon                                                                                                         (Revised 3/4/11)



                                              Case 19-34092-tmb11                   Doc 168          Filed 01/21/20
                                                                                                                                           UST-11


                                                                                                    Case Number: 19-34092-tmb11
                                                                                                    Report Mo/Yr:           Dec-19
Debtor: Fizz & Bubble, LLC

                                         UST-11, COMPARATIVE INCOME STATEMENT

 INSTRUCTIONS: The initial report should include only business activity commencing from the petition date through the end of the month.



                                                                 MO/YR              MO/YR                MO/YR             Cumulative
                                       For the Month of:         Nov 19             Dec 19                                  To Date
Revenue (Accrual)                                              $   18,412         $   17,570                             $       35,981
Less: Returns and Allowances                                                                                             $            -
NET REVENUE                                                    $       18,412     $       17,570     $               -   $       35,981

Cost of Goods sold:
         Beginning Inventory                                   $     300,000      $     255,000                          $           555,000
         Add: Purchases                                        $      59,599      $      41,356                          $           100,955
         Less: Ending Inventory                                $     255,000      $     255,000
Cost of Goods Sold                                             $     104,599      $      41,356      $               -   $           655,955



                                                                                                                         $                 -
TOTAL COST OF GOOD SOLD                                        $     104,599      $       41,356     $               -   $           655,955

Other Operating Expenses
        Officers' Salaries (Gross) (Cash)                      $        4,000     $       6,750                          $                10,750
        Payroll (Gross) (Cash)                                 $       96,528     $     113,299
        Depreciation and Amortization                                                                                    $                     -
                                                                                                                         $                     -
       Payroll Taxes (Employer) (Accrual)                      $       13,710     $       11,390                         $                25,100
       Insurance (Cash)                                        $        8,576     $       10,001
       Rent                                                                                                              $                     -
       General and Administrative (Cash)                       $      13,109 $           36,049                          $                49,158
TOTAL OPERATING EXPENSES                                       $     135,923 $          177,488 $                    -   $                85,008
NET OPERATING INCOME (LOSS)                                    $    (222,111) $        (201,274) $                   -

Add:       Other Income                                                                                                  $                     -

Less:      Interest Expense                                                                                              $                     -

Less:  Non-recurring items
            Professional Fees (Accrual)                        $      (21,068) $         (28,820)                        $            (49,888)
            UST Fees                                                                                                     $                  -
            Ind. Inv. Bankers Retainer                                         $         (15,000)                        $            (15,000)
TOTAL NON-RECURRING ITEMS                                      $      (21,068) $         (43,820) $                  -   $            (64,888)

GAIN (LOSS) ON DISPOSAL OF ASSETS                                                                                        $                     -

NET INCOME (LOSS) BEFORE INCOME TAX                            $    (243,179) $        (245,094) $                   -   $            (64,888)
Income Taxes                                                                                                             $                  -
NET INCOME (LOSS)                                              $    (243,179) $        (245,094) $                   -   $            (64,888)




        Monthly Operating Report -Corporate or Partnership Debtor                                                                    Page 2 of 13
        United States Trustee-Oregon                                                                                                  (Revised 3/4/11)



                                         Case 19-34092-tmb11                 Doc 168         Filed 01/21/20
                                                                                                                          UST-12


                                                                                     Case Number: 19-34092-tmb11
                                                                                     Report Mo/Yr:              Dec-19
Debtor:    Fizz & Bubble, LLC

                                        UST-12, COMPARATIVE BALANCE SHEET

                                                MO/YR                     MO/YR          MO/YR           PER SCHEDULES
ASSETS                    As of month ending:   Nov 19                    Dec 19                         (i.e. Petition Date)
   Current Assets
         Cash-Restricted
         Cash-Unrestricted                    $   15,219              $    133,804
            TOTAL CASH                        $   15,219              $    133,804   $           -   $                  48,141

           Accounts Receivable                        $    364,159    $     30,291
           Less: Allowance for Doubtful Accounts
             NET ACCOUNTS RECEIVABLE                  $    364,159    $     30,291                   $                481,036

         Notes Receivable
         Insider Receivables
         Inventory*                                   $    255,000    $    255,000                   $                300,000
         Prepaid Expenses (VBC)                       $     24,758    $     24,758
         Other (attach list)
   TOTAL CURRENT ASSETS                               $    659,136    $    443,853                   $                829,177
   Fixed Assets
         Real Property/Buildings
         Equipment                                    $    117,732    $    117,733                   $                117,732
         Accumulated Depreciation
   NET FIXED ASSETS                                   $    117,732    $    117,733   $           -   $                117,732

   Other Assets (attach list)
TOTAL ASSETS                                          $    776,868    $    561,586   $           -   $                946,909


LIABILITIES
   Post-Petition Liabilities
         Trade Accounts Payable                       $      38,443   $     13,820
         Taxes Payable†                               $      35,295   $     75,099
         Accrued Professional Fees                    $      21,068   $     49,888
         Notes Payable
         Rents and Lease payables                     $      40,540   $     81,080
         Accrued Interest
         Other (specify)
   TOTAL POST-PETITION LIABILITIES                    $    135,346    $    219,887   $           -   $                           -
   Pre-Petition Liabilities
         Secured Debt                                 $ 11,668,990    $ 11,668,991                   $            11,668,990
         Priority Debt                                $    222,956    $    222,956                   $               310,141
         Unsecured Debt                               $ 2,040,328     $ 2,040,329                    $             2,040,328
         Other (attach list)
   TOTAL PRE-PETITION LIABILITIES                     $ 13,932,274    $ 13,932,276   $           -   $            14,019,459

TOTAL LIABILITIES                                     $ 14,067,620    $ 14,152,163   $           -   $            14,019,459

   * Method of inventory valuation (Cost, Lower of Cost or Market, FIFO, LIFO, Other) : Other



       Monthly Operating Report -Corporate or Partnership Debtor                                                  Page 3 of 13
       United States Trustee-Oregon                                                                                (Revised 3/4/11)



                                      Case 19-34092-tmb11          Doc 168     Filed 01/21/20
                                                                                                                      UST-12


                                                                                       Case Number: 19-34092-tmb11
                                                                                       Report Mo/Yr:            Dec-19
Deb91-340Fizz & Bubble, LLC

                                            UST-12, COMPARATIVE BALANCE SHEET

                                                        MO/YR             MO/YR            MO/YR       PER SCHEDULES
EQUITY                     As of month ending:                                                         (i.e. Petition Date)
  Owners' Equity (or Deficit)

          Prepetition Owners' Equity
          Post-petition Cumulative Profit or (Loss)
          Direct Charges to Equity (Explain)

   TOTAL OWNERS' EQUITY (DEFICIT)                                 -              -                                        -


   TOTAL LIABILITIES AND OWNERS'
   EQUITY(DEFICIT)                                    $ 14,067,620      $ 14,152,163   $           -   $       14,019,459




FOOTNOTES TO BALANCE SHEET:




      Monthly Operating Report -Corporate or Partnership Debtor                                                  Page 4 of 13
      United States Trustee-Oregon                                                                                (Revised 3/4/11)



                                     Case 19-34092-tmb11              Doc 168   Filed 01/21/20
                                                                                                                      UST-13


                                                                                      Case Number: 19-34092-tmb11
                                                                                      Report Mo/Yr:            Dec-19
Deb91-340Fizz & Bubble, LLC

                                             UST-13, COMPARATIVE CASH FLOW STATEMENT
                                                          MO/YR      MO/YR      MO/YR                     Cumulative
                                     As of month ending:                                                 Filing to Date

NET INCOME (LOSS)                                     $   (201,042) $     (243,179)

ADJUSTMENTS TO RECONCILE NET INCOME
   TO NET CASH:

   Depreciation and Amortization
   (Gain) Loss on Sale of Assets
   (Increase) Decrease in Prepaids
   (Increase) Decrease in Receivables
   (Increase) Decrease in Inventory

   Increase (Decrease) in Payables
   Increase (Decrease) in Taxes Payable
   Increase (Decrease) in Professional Fees
   Increase (Decrease) in Rents/Leases Pay
   Increase (Decrease) in Accrued Interest

   Adjustment re: Accrual/Cash Hybrid                 $   168,121    $     361,763


NET CASH PROVIDED BY OPERATIONS                       $    (32,922) $      118,584

CASH FLOWS FROM INVESTING/FINANCING:

   Purchase of Fixed Assets
   Proceeds from Sale of Fixed Assets
   Capital Contributions
   Loan Proceeds
   Loan Principal and Capital Lease Payments

     Reconcilation Not Performed. Due to the mix of accrual and cash method accounting presented in this Report
     (as notated on UST-11), net income and net cash will not reconcile.




NET INCREASE (DECREASE) IN CASH                       $    (32,922) $      118,584

BEGINNING CASH                                        $     48,141   $      15,219    $     133,804

ENDING CASH                                           $     15,219   $     133,804




      Monthly Operating Report -Corporate or Partnership Debtor                                                   Page 5 of 13
      United States Trustee-Oregon                                                                                 (Revised 3/4/11)



                                         Case 19-34092-tmb11      Doc 168       Filed 01/21/20
                                                                                                                                      UST-14


                                                                                Case Number:                         19-34092-tmb11
                                                                                Report Mo/Yr:                                  Dec-19

Debtor:        Fizz & Bubble, LLC

                                              UST-14, SUMMARY OF DISBURSEMENTS

INSTRUCTIONS: BEFORE COMPLETING THIS PAGE, prepare UST-14A (see next page) to include all bank accounts or other
sources of the debtor's funds. The disbursement total will be used to complete this SUMMARY OF DISBURSEMENTS.

The debtor is responsible for providing accurate monthly disbursement totals for purposes of calculating its obligation pursuant to 28
U.S.C. § 1930(a)(6) to pay statutory fees to the U.S. Trustee. The disbursement total encompasses all payments made by the debtor
during the reporting month, whether made directly by the debtor or by another party for the debtor. It includes checks written and cash
payments for inventory and equipment purchases, payroll and related taxes and expenses, other operating costs, and debt reduction.
It also includes payments made pursuant to joint check arrangements and those resulting from a sale or liquidation of the debtor's
assets. The only transactions normally excluded from the disbursement total are transfers within the sameXreporting month between
multiple debtor accounts.

The U.S. Trustee payment is due on the last day of the month following the end of each calendar quarter, or on April 30, July 31,
                                                                                                            X
October 31, and January 31, respectively. Because the amount billed is an estimate, the debtor is responsible      for paying the correct
statutory fee based on actual disbursements for the calendar quarter, or portion thereof while the debtor is in Chapter 11 (i.e. until the
case is converted, dismissed, or closed by final decree). Failure to pay statutory fees to the U.S. Trustee is cause for conversion or
dismissal of the case. A copy of the statutory fee schedule may be found in the Chapter 11 Guidelines on the U.S. Trustee's website
located at:
                                                                                                            X
                      http://www.justice.gov/ust/r18/portland/chapter11.htm
                      http://www.justice.gov/ust/r18/eugene/chapter11.htm

If you have any questions about how to compute the disbursement total, please call the U.S. Trustee's office:
                                                                                                            X
Portland, OR             (503) 326-4000
Eugene, OR               (541) 465-6330                                                                     X



               (UST-14A, with attachments, should follow this page.)


COMPUTATION OF MONTHLY DISBURSEMENT TOTAL
Total disbursements from UST-14A                                                                                      $      228,667.95
Cash payments not included in total above (if any)                                                                    $             -
Disbursements made by third parties for the debtor (if any, explain)                                                  $             -

TOTAL DISBURSEMENTS THIS MONTH FROM ALL SOURCES                                                                       $      228,667.95
                                                                                                   Yes          No
At the end of this reporting month, did the debtor have any delinquent statutory fees
 owing to the U.S. Trustee?                                                                                     X

(If yes, list each quarter that is delinquent and the amount due along with an explanation)

Quarter        Explanation                                                                                           Amount




        Monthly Operating Report -Corporate or Partnership Debtor                                                            Page 6 of 13
        United States Trustee-Oregon                                                                                           (Revised 3/4/11)



                                          Case 19-34092-tmb11             Doc 168       Filed 01/21/20
                                                                                                                           UST-14A
                                                                                    Case Number:             19-34092-tmb11
Debtor:                                                                             Report Mo/Yr:                     Dec-19
Fizz & Bubble, LLC

                                       UST-14A - STATEMENT OF CASH RECEIPTS AND DISBURSEMENTS



INSTRUCTIONS: Include all bank accounts or other source of the debtor's funds and attach supporting documents as
indicated on the checklist below. Use additional sheets as necessary.

Depository (Bank) Name                             Wells Fargo      Wells Fargo
Account Number                                        2860             2341
Type of Account                                     Checking         Payroll                                       TOTALS

Beginning Cash Balance                             $   15,219.40    $          -    $          -    $    -   $         15,219.40
Add:
Transfers in                                                        $   20,000.00                            $        20,000.00
Receipts deposited                                 $ 347,252.68                                              $       347,252.68
Other (identify source)
  Total Cash Receipts                              $ 347,252.68     $   20,000.00   $          -    $    -

Subtract:
Transfers out                                      $ (20,000.00)
Disbursements by check or debit                    $ (228,667.95)                                            $      (228,667.95)
Cash withdrawn                                                                                               $              -
Other (identify source)                                                                                      $              -
  Total Cash Disbursements                         $ (248,667.95) $            -    $          -    $    -

Ending Cash Balance                                $ 113,804.13     $   20,000.00   $          -    $    -   $       133,804.13


Does each account identified above include the following supporting documents, as required: Indicate YES, NO or
NOT APPLICABLE in the boxes below.

Monthly bank statement copy                              X                X

Bank reconciliation (including outstanding
checks and deposits in transit)                         N/A              N/A

A detailed list of receipts for the account
(deposit log or receipts journal)                       N/A              N/A

A detailed list of disbursements for the
account (check register or disb. journal.)              N/A              N/A

Funds received and/or
disbursed by another party                              N/A              N/A




        Monthly Operating Report -Corporate or Partnership Debtor                                             Page 7 of 13
        United States Trustee-Oregon                                                                             (Revised 3/4/11)



                                            Case 19-34092-tmb11         Doc 168         Filed 01/21/20
Case 19-34092-tmb11   Doc 168   Filed 01/21/20
Case 19-34092-tmb11   Doc 168   Filed 01/21/20
Case 19-34092-tmb11   Doc 168   Filed 01/21/20
Case 19-34092-tmb11   Doc 168   Filed 01/21/20
Case 19-34092-tmb11   Doc 168   Filed 01/21/20
Case 19-34092-tmb11   Doc 168   Filed 01/21/20
Case 19-34092-tmb11   Doc 168   Filed 01/21/20
Case 19-34092-tmb11   Doc 168   Filed 01/21/20
Case 19-34092-tmb11   Doc 168   Filed 01/21/20
Case 19-34092-tmb11   Doc 168   Filed 01/21/20
Case 19-34092-tmb11   Doc 168   Filed 01/21/20
Case 19-34092-tmb11   Doc 168   Filed 01/21/20
                                                                                                                                           UST-14B


                                                                                                                Case Number: 19-34092-tmb11
                                                                                                                Report Mo/Yr:    Dec-19
Debtor:                          Fizz & Bubble, LLC


                                            UST-14B, ADDITIONAL DISBURSEMENT INFORMATION

Payments on Pre-Petition Unsecured Debt (requires court approval)
Did the debtor, or another party on behalf of the debtor, make any payments during this reporting month
on pre-petition unsecured debt? If "yes", complete table for each payment.
                                                       Payment                         Date of Court
    Payee's Name           Nature of Payment              Date        Amount              Approval                                Yes           No

                                                                                                                                                 X




Payments to Attorneys and Other Professionals (requires court approval)
Did the debtor, or another party on behalf of the debtor, make any payments during this reporting month
to a professional such as an attorney, accountant, realtor, appraiser, auctioneer, business consultant, or
other professional person? If "yes", complete table for each payment.
                                  Type of             Payment                            Date of Court
 Professional's Name        Work Performed                Date          Amount              Approval                              Yes           No
Ind. Inv. Bankers Corp. Placement Agt                      12/23/19 $ 15,000.00                     12/06/19
                                                                                                                                   X


Payments to an Officer, Director, Partner, or Other Insider of the Debtor
Did the debtor, or another party on behalf of the debtor, make any payments during this reporting month
to, or for the benefit of, an officer, director, partner, member, shareholder or other insider of the debtor?
If "yes", complete table for each payment.
                                                           Payment                             Purpose of
     Payee's Name           Relationship to Debtor           Date         Amount                Payment                           Yes           No
C. Barnes                  Officer                             12/3/19 $    4,000.00 Compensation
K. Mitchell                Officer                            12/11/19 $    2,750.00 Compensation                                  X
K. Mitchell                Officer                            12/11/19 $      667.68 Reimbursement

INSTRUCTIONS: Use the last column to describe the purpose of each payment, such as gross wages or salary, reimbursement
for business expenses, loan repayment, advance, draw, bonus, dividend, stock distribution, or other reason for the payment.


CERTIFICATION OF BANK ACCOUNTS:                                                                                               X

The undersigned certifies under penalty of perjury that every financial account used by the debtor is accounted for in UST-14A of this
report and is held in a depository included on the U.S. Trustee's list of authorized depositories. The undersigned further certifies that
each such depository has been notified that the account holder is a debtor in a Chapter 11 case under the jurisdiction of the Bankruptcy
Court.

BY: /s/ Kimberly Mitchell______________________________                            DATE: Jan 21, 2020_______________
TITLE: Founder                          __________________________




         Monthly Operating Report -Corporate or Partnership Debtor                                                                Page 8 of 13
         United States Trustee-Oregon                                                                                              (Revised 3/4/11)



                                              Case 19-34092-tmb11              Doc 168         Filed 01/21/20
                                                                                                                                               UST-15


                                                                                                             Case Number: 19-34092-tmb11
                                                                                                             Report Mo/Yr:       Dec-19
Debtor:                 Fizz & Bubble, LLC

                                                     UST-15, STATEMENT OF AGED RECEIVABLES


INSTRUCTIONS: Complete all portions of UST-15, STATEMENT OF AGED RECEIVABLES, unless the debtor asserts the following two
statements are true for this reporting month:

º At the beginning of the reporting month, the debtor did not have any uncollected pre-petition or post-petition accounts receivable; and,

º During the reporting month, the debtor did not have any receivables activity, including the accrual of new accounts receivable, or the collection or
write-off of accounts receivable from prior months.

Initial here ___________ if the debtor asserts that both statements above are correct and then skip to UST-16,
                          Statement of Post-Petition Payables.
                                                                                                            X


Accounts Receivable Aging
                             Balance at          Current               Past Due             Past Due             Past Due           Uncollectible
                             Month End           Portion              31-60 days           61-90 days           over 90 days        Receivables

Pre-petition             $        7,688.71                        $      2,212.02      $       5,476.69

Post-petition            $      22,603.32    $    22,603.32

TOTALS                   $      30,292.03    $    22,603.32       $      2,212.02      $       5,476.69      $             -      $               -

Explain what efforts the debtor has made during the reporting period to collect receivables over 60 days
past due.




Accounts Receivable Reconciliation
                                                                                        Post Petition           Pre-Petition            Totals
                        Opening Balance                                                $     18,411.64       $ 345,747.77         $ 364,159.41
                        Add: Sales on account                                          $     17,569.68                            $     17,569.68
                        Less: Payments on account                                      $    (13,379.00) $ (190,799.07) $ (204,178.07)
                        Less: Write-offs or other adjustments                                                $ (147,259.99) $ (147,259.99)
                        Closing Balance                                                $     22,602.32       $      7,688.71      $     30,291.03


Insider Receivable Reconciliation
Insider Name (e.g. officer, director, partner, member, shareholder)
Relationship to Debtor
                 Opening Balance (if first report, use the balance
                    on date of filing)
                 Add: Current month advances
                 Less: Current month payments
                 Closing Balance                                                                      -                    -                      -



         Monthly Operating Report -Corporate or Partnership Debtor                                                                           Page 9 of 13
         United States Trustee-Oregon                                                                                                         (Revised 3/4/11)



                                             Case 19-34092-tmb11                 Doc 168          Filed 01/21/20
                                                 Fizz & Bubble, LLC
                                                   A/P AGING SUMMARY
                                                    As of December 31, 2019


                                                    CURRENT           1 - 30      31 - 60      61 - 90   91 AND OVER        TOTAL
Advanced Process Systems                                                                                    25,690.00    $25,690.00
Alliance Packaging                                                                                          10,660.32    $10,660.32
Arctic Glacier                                                                                               2,000.00     $2,000.00
Ariba, Inc.                                                                                                  9,689.22     $9,689.22
Astro Nova                                                                                    265.79         2,116.86     $2,382.65
Batory Foods                                                                                                 4,309.72     $4,309.72
Bullard Law - Client 5914-1                                                                                   370.50       $370.50
Bullard Law - Client 5914-2                                                                                 13,866.39    $13,866.39
Bullivant Houser Bailey PC                                                     11,567.00                                 $11,567.00
Cascade Fruit Marketing                                                                                     14,045.00    $14,045.00
Chempoint                                                                                                    1,098.26     $1,098.26
Clear Bags                                                                                                   5,755.09     $5,755.09
Comcast Business 5970                                                                         753.55                       $753.55
Comcast.1 5970                                          776.16                                                             $776.16
Container and Packaging                                                           507.51    10,314.40        8,076.83    $18,898.74
Coulter Printing                                                                                             1,962.15     $1,962.15
Craftsman Label                                                                                               731.38       $731.38
Craftsmen Label.1                                                    956.93                                                $956.93
Crossmark                                                                                                    5,294.38     $5,294.38
CT Corporation                                                       289.24                   429.00                       $718.24
Culligan Portland                                                                                            2,433.18     $2,433.18
Culligan Water.1                                                   1,231.18                                               $1,231.18
De Lage Landen Financial Services, Inc. #5186                                                                1,731.00     $1,731.00
De Lage Landen Financial Services, Inc. #7387                                                                1,291.34     $1,291.34
Direct Link                                                          187.14                                     90.19      $277.33
Elena Foley Consulting                                                                                      10,725.00    $10,725.00
Ernest Packaging Solutions                                                                                  99,755.32    $99,755.32
Estes                                                                                                        6,058.30     $6,058.30
Excel Packaging                                                                               990.00         1,980.00     $2,970.00
Experis                                                                                                     16,783.14    $16,783.14
Express Services                                                                                           451,703.10   $451,703.10
Fasttrack Export                                                                                             1,250.00     $1,250.00
FedEx                                                                                                         451.82       $451.82
First Choice Coffee Company                                                       184.21        64.21         305.82       $554.24
Frank Recruitment Group                                                                                      9,500.00     $9,500.00
Frontier Labels                                                                                             12,481.09    $12,481.09
GeffenMesher                                                                                                 3,600.00     $3,600.00
Genesis Specialty Alkali LLC                                                                                19,123.14    $19,123.14
Golson Scruggs                                                                                                137.00       $137.00
GS1                                                                             6,300.00                                  $6,300.00
Harsch Investment Property                                                                  35,000.00       45,322.99    $80,322.99
Health Net of Oregon                                                                                        21,416.69    $21,416.69
Hitachi                                                              384.16                  1,303.35        2,150.85     $3,838.36
IDL Worldwide                                                                                               57,387.66    $57,387.66



                                           Monday, January 20, 2020 10:48 AM GMT-08:00                                         1/3
                                  Case 19-34092-tmb11            Doc 168        Filed 01/21/20
                                                   CURRENT          1 - 30      31 - 60      61 - 90   91 AND OVER        TOTAL
IPT                                                                                                      129,737.62   $129,737.62
JDR Consulting                                                                                            27,500.25    $27,500.25
Jogue                                                                                                      1,242.20     $1,242.20
Jungbunzlauer                                                                                             32,760.00    $32,760.00
Klaviyo Inc                                                                                                 275.00       $275.00
LifeMap                                                                                    1,415.99                     $1,415.99
LTK LLC                                                                                    3,229.37       33,742.18    $36,971.55
Lucks                                                                                                     13,907.14    $13,907.14
Material Flow & Conveyor                                                                                   2,385.00     $2,385.00
Michael Scot Krueger                                                                                      13,133.66    $13,133.66
Molalla Sanitary Service Inc                                                    545.99      181.09          181.09       $908.17
Now CFO                                                                                                  185,015.00   $185,015.00
OMEP                                                                                                     105,000.00   $105,000.00
OpenText                                                                                                   1,083.33     $1,083.33
ORC International                                                                                          9,200.00     $9,200.00
Oswego Fiancial Services                                                                                  98,356.25    $98,356.25
Pacific Office Automation                                                                   567.37         1,897.33     $2,464.70
Pacific Trading Inland, Inc                                     15,500.00     7,737.85     5,899.85                    $29,137.70
Packaging Equipment Support.1                                                   160.00                                   $160.00
Pawnee Leasing                                                                             2,393.85                     $2,393.85
PDX Movers.1                                        1,450.00                                                            $1,450.00
Penske                                                                        1,737.39      194.97         1,617.61     $3,549.97
Penski.1                                                                        408.46                                   $408.46
Personnel Concepts Compliance Service Department                                                            691.05       $691.05
PGE                                                                                       14,730.15                    $14,730.15
PGE (Portland General Electric)                                                             465.99          538.80      $1,004.79
PGE - Molalla                                                                              4,348.37                     $4,348.37
PGE.1                                                              951.65                                                $951.65
PGE.1.1                                                            412.04                                                $412.04
Practical Baker                                                                                            4,920.75     $4,920.75
Precision Products                                                                                         3,546.61     $3,546.61
Premier Press                                                                              6,922.00       62,761.69    $69,683.69
Pride Disposal Company                                                                                      856.86       $856.86
Professional Image                                                                                         3,521.52     $3,521.52
Republic Services 7834                                                                      613.43         2,620.20     $3,233.63
Republic Services 9650                                                                      289.80          519.60       $809.40
Republic Services.1                                                 34.17                                                 $34.17
Robert Hass Accounting Firm                                                   2,720.00                     2,750.00     $5,470.00
Rose City Label Co.                                                             873.45                     2,600.69     $3,474.14
RPG                                                                                                       45,219.20    $45,219.20
S&M Moving Systems                                                                                         8,120.00     $8,120.00
Sidebar Legal                                                                                             15,530.28    $15,530.28
Sierra Springs.1                                       10.04                                                              $10.04
Slamm Designs                                                                                              4,770.00     $4,770.00
Superior Vision                                                                             385.14          475.53       $860.67
Supply Source                                                                                             20,534.00    $20,534.00
Taurus Power & Controls                                                                                     846.00       $846.00
Tonkon Torp LLP                                                                            4,324.50        9,103.50    $13,428.00
Tony Dal Porto                                                                                            40,000.00    $40,000.00
Toyota Commercial Finance                                                       272.62                      272.62       $545.24



                                         Monday, January 20, 2020 10:48 AM GMT-08:00                                         2/3
                                  Case 19-34092-tmb11          Doc 168        Filed 01/21/20
                                                      CURRENT           1 - 30      31 - 60     61 - 90   91 AND OVER         TOTAL
TRACO Manufacturing, Inc.                                                                     3,958.06        3,783.26     $7,741.32
Tractenberg                                                                                                  21,775.36    $21,775.36
Tricor Brands                                                                                               222,627.60   $222,627.60
True Commerse Inc.1                                                    268.96                                                $268.96
Tualatin Industrial Ventures, LLC, C/O IDM                                       20,853.00                   36,153.00    $57,006.00
Tyler Smith & Associates P.C.                                                                                 8,881.50     $8,881.50
Uline                                                                             9,398.05    4,561.61                    $13,959.66
Unique Funds                                                                                  -4,500.00                   $ -4,500.00
Univar Inc.                                                                                                   1,526.60     $1,526.60
UPS Freight                                                                                                  21,494.81    $21,494.81
Vanden Bos & Chapman, LLP                                                        -30,922.25                              $ -30,922.25
VideoJet                                                                                                       627.00        $627.00
Visstun Cups & Containers                                                                                    12,195.44    $12,195.44
WG Fund LLC                                                                                   -3,750.00                   $ -3,750.00
Wincrest Bulk Foods                                                                                              88.57        $88.57
YRC Freight                                                                                                   3,297.51     $3,297.51
Zepak Corp.                                                                                                   6,739.50     $6,739.50
TOTAL                                                  $2,236.20 $20,215.47 $32,343.28 $95,351.84 $2,097,766.44 $2,247,913.23




                                             Monday, January 20, 2020 10:48 AM GMT-08:00                                         3/3
                                   Case 19-34092-tmb11             Doc 168        Filed 01/21/20
                                                                                                                                                     UST-16


                                                                                                               Case Number: 19-34092-tmb11
                                                                                                               Report Mo/Yr:          Dec-19
Debtor:                   91-34092-tmb11

Fizz & Bubble, LLC
                                       UST-16, STATEMENT OF AGED POST-PETITION PAYABLES
                                                PART A - TRADE ACCOUNTS PAYABLE


INSTRUCTIONS: Complete PART A - TRADE ACCOUNTS PAYABLE unless the debtor asserts that this statement is true for this reporting month:

° Except for taxes disclosed in PART B of this report, the debtor has no other unpaid post-petition payables from the current reporting month or from any
prior post-petition months.

Initial here __________if the debtor asserts that the statement above is correct and then skip to UST-16, Part B, Taxes.

                                                                                                                                    X



Accounts Payable Aging
                                  Balance at               Current                   Past Due                   Past Due                  Past Due
                                  Month End                Portion                  31-60 days                 61-90 days                over 90 days


Post-petition              $           13,820.13   $           13,251.67      $              568.46


1. For Accounts Payable more than 30 days past due, explain why payment has not been made.
31+ A/R is now either paid or subject to dispute.

2. Attach the debtor's accounts payable aging report.




Post-Petition Trade Accounts Payable Reconciliation


                          Opening Balance                                                                                            $        38,442.76
                          Additions:                                                                                                 $        13,251.67
                          Less: Payments made                                                                                        $        37,874.30
                          Closing Balance                                                                                            $        13,820.13




        Monthly Operating Report -Corporate or Partnership Debtor                                                                        Page 10 of 13
        United States Trustee-Oregon                                                                                                       (Revised 3/4/11)



                                           Case 19-34092-tmb11                    Doc 168       Filed 01/21/20
                                                 Fizz & Bubble, LLC
                                                   A/P AGING SUMMARY
                                                    As of December 31, 2019


                                                    CURRENT           1 - 30      31 - 60      61 - 90   91 AND OVER        TOTAL
Advanced Process Systems                                                                                    25,690.00    $25,690.00
Alliance Packaging                                                                                          10,660.32    $10,660.32
Arctic Glacier                                                                                               2,000.00     $2,000.00
Ariba, Inc.                                                                                                  9,689.22     $9,689.22
Astro Nova                                                                                    265.79         2,116.86     $2,382.65
Batory Foods                                                                                                 4,309.72     $4,309.72
Bullard Law - Client 5914-1                                                                                   370.50       $370.50
Bullard Law - Client 5914-2                                                                                 13,866.39    $13,866.39
Bullivant Houser Bailey PC                                                     11,567.00                                 $11,567.00
Cascade Fruit Marketing                                                                                     14,045.00    $14,045.00
Chempoint                                                                                                    1,098.26     $1,098.26
Clear Bags                                                                                                   5,755.09     $5,755.09
Comcast Business 5970                                                                         753.55                       $753.55
Comcast.1 5970                                          776.16                                                             $776.16
Container and Packaging                                                           507.51    10,314.40        8,076.83    $18,898.74
Coulter Printing                                                                                             1,962.15     $1,962.15
Craftsman Label                                                                                               731.38       $731.38
Craftsmen Label.1                                                    956.93                                                $956.93
Crossmark                                                                                                    5,294.38     $5,294.38
CT Corporation                                                       289.24                   429.00                       $718.24
Culligan Portland                                                                                            2,433.18     $2,433.18
Culligan Water.1                                                   1,231.18                                               $1,231.18
De Lage Landen Financial Services, Inc. #5186                                                                1,731.00     $1,731.00
De Lage Landen Financial Services, Inc. #7387                                                                1,291.34     $1,291.34
Direct Link                                                          187.14                                     90.19      $277.33
Elena Foley Consulting                                                                                      10,725.00    $10,725.00
Ernest Packaging Solutions                                                                                  99,755.32    $99,755.32
Estes                                                                                                        6,058.30     $6,058.30
Excel Packaging                                                                               990.00         1,980.00     $2,970.00
Experis                                                                                                     16,783.14    $16,783.14
Express Services                                                                                           451,703.10   $451,703.10
Fasttrack Export                                                                                             1,250.00     $1,250.00
FedEx                                                                                                         451.82       $451.82
First Choice Coffee Company                                                       184.21        64.21         305.82       $554.24
Frank Recruitment Group                                                                                      9,500.00     $9,500.00
Frontier Labels                                                                                             12,481.09    $12,481.09
GeffenMesher                                                                                                 3,600.00     $3,600.00
Genesis Specialty Alkali LLC                                                                                19,123.14    $19,123.14
Golson Scruggs                                                                                                137.00       $137.00
GS1                                                                             6,300.00                                  $6,300.00
Harsch Investment Property                                                                  35,000.00       45,322.99    $80,322.99
Health Net of Oregon                                                                                        21,416.69    $21,416.69
Hitachi                                                              384.16                  1,303.35        2,150.85     $3,838.36
IDL Worldwide                                                                                               57,387.66    $57,387.66



                                           Monday, January 20, 2020 10:48 AM GMT-08:00                                         1/3
                                  Case 19-34092-tmb11            Doc 168        Filed 01/21/20
                                                   CURRENT          1 - 30      31 - 60      61 - 90   91 AND OVER        TOTAL
IPT                                                                                                      129,737.62   $129,737.62
JDR Consulting                                                                                            27,500.25    $27,500.25
Jogue                                                                                                      1,242.20     $1,242.20
Jungbunzlauer                                                                                             32,760.00    $32,760.00
Klaviyo Inc                                                                                                 275.00       $275.00
LifeMap                                                                                    1,415.99                     $1,415.99
LTK LLC                                                                                    3,229.37       33,742.18    $36,971.55
Lucks                                                                                                     13,907.14    $13,907.14
Material Flow & Conveyor                                                                                   2,385.00     $2,385.00
Michael Scot Krueger                                                                                      13,133.66    $13,133.66
Molalla Sanitary Service Inc                                                    545.99      181.09          181.09       $908.17
Now CFO                                                                                                  185,015.00   $185,015.00
OMEP                                                                                                     105,000.00   $105,000.00
OpenText                                                                                                   1,083.33     $1,083.33
ORC International                                                                                          9,200.00     $9,200.00
Oswego Fiancial Services                                                                                  98,356.25    $98,356.25
Pacific Office Automation                                                                   567.37         1,897.33     $2,464.70
Pacific Trading Inland, Inc                                     15,500.00     7,737.85     5,899.85                    $29,137.70
Packaging Equipment Support.1                                                   160.00                                   $160.00
Pawnee Leasing                                                                             2,393.85                     $2,393.85
PDX Movers.1                                        1,450.00                                                            $1,450.00
Penske                                                                        1,737.39      194.97         1,617.61     $3,549.97
Penski.1                                                                        408.46                                   $408.46
Personnel Concepts Compliance Service Department                                                            691.05       $691.05
PGE                                                                                       14,730.15                    $14,730.15
PGE (Portland General Electric)                                                             465.99          538.80      $1,004.79
PGE - Molalla                                                                              4,348.37                     $4,348.37
PGE.1                                                              951.65                                                $951.65
PGE.1.1                                                            412.04                                                $412.04
Practical Baker                                                                                            4,920.75     $4,920.75
Precision Products                                                                                         3,546.61     $3,546.61
Premier Press                                                                              6,922.00       62,761.69    $69,683.69
Pride Disposal Company                                                                                      856.86       $856.86
Professional Image                                                                                         3,521.52     $3,521.52
Republic Services 7834                                                                      613.43         2,620.20     $3,233.63
Republic Services 9650                                                                      289.80          519.60       $809.40
Republic Services.1                                                 34.17                                                 $34.17
Robert Hass Accounting Firm                                                   2,720.00                     2,750.00     $5,470.00
Rose City Label Co.                                                             873.45                     2,600.69     $3,474.14
RPG                                                                                                       45,219.20    $45,219.20
S&M Moving Systems                                                                                         8,120.00     $8,120.00
Sidebar Legal                                                                                             15,530.28    $15,530.28
Sierra Springs.1                                       10.04                                                              $10.04
Slamm Designs                                                                                              4,770.00     $4,770.00
Superior Vision                                                                             385.14          475.53       $860.67
Supply Source                                                                                             20,534.00    $20,534.00
Taurus Power & Controls                                                                                     846.00       $846.00
Tonkon Torp LLP                                                                            4,324.50        9,103.50    $13,428.00
Tony Dal Porto                                                                                            40,000.00    $40,000.00
Toyota Commercial Finance                                                       272.62                      272.62       $545.24



                                         Monday, January 20, 2020 10:48 AM GMT-08:00                                         2/3
                                  Case 19-34092-tmb11          Doc 168        Filed 01/21/20
                                                      CURRENT           1 - 30      31 - 60     61 - 90   91 AND OVER         TOTAL
TRACO Manufacturing, Inc.                                                                     3,958.06        3,783.26     $7,741.32
Tractenberg                                                                                                  21,775.36    $21,775.36
Tricor Brands                                                                                               222,627.60   $222,627.60
True Commerse Inc.1                                                    268.96                                                $268.96
Tualatin Industrial Ventures, LLC, C/O IDM                                       20,853.00                   36,153.00    $57,006.00
Tyler Smith & Associates P.C.                                                                                 8,881.50     $8,881.50
Uline                                                                             9,398.05    4,561.61                    $13,959.66
Unique Funds                                                                                  -4,500.00                   $ -4,500.00
Univar Inc.                                                                                                   1,526.60     $1,526.60
UPS Freight                                                                                                  21,494.81    $21,494.81
Vanden Bos & Chapman, LLP                                                        -30,922.25                              $ -30,922.25
VideoJet                                                                                                       627.00        $627.00
Visstun Cups & Containers                                                                                    12,195.44    $12,195.44
WG Fund LLC                                                                                   -3,750.00                   $ -3,750.00
Wincrest Bulk Foods                                                                                              88.57        $88.57
YRC Freight                                                                                                   3,297.51     $3,297.51
Zepak Corp.                                                                                                   6,739.50     $6,739.50
TOTAL                                                  $2,236.20 $20,215.47 $32,343.28 $95,351.84 $2,097,766.44 $2,247,913.23




                                             Monday, January 20, 2020 10:48 AM GMT-08:00                                         3/3
                                   Case 19-34092-tmb11             Doc 168        Filed 01/21/20
                                                                                                                                       UST-16


                                                                                              Case Number: 19-34092-tmb11
                                                                                              Report Mo/Yr:               Dec-19
Debtor:                                91-34092-tmb11

Fizz & Bubble, LLC
                                 UST-16, BUSINESS STATEMENT OF AGED POST-PETITION PAYABLES
                                                       PART B - TAXES


 CERTIFICATION: The undersigned certifies under penalty of perjury that all post-petition taxes required to be withheld or
 collected have been paid to the appropriate taxing authority or that a deposit for such amounts has been made into a separate
 bank tax account as more fully described below.*

  BY:___________________________________________                            DATE:_____________________



Reconciliation of Unpaid Post-Petition Taxes
                                                 1                      2                          3                        4
                                                                                                                   Unpaid Post-petition
                                        Unpaid Post-petition    Post-petition Taxes      Post-petition Tax           Taxes at End of
                                         Taxes from Prior       Accrued this Month      Payments Made this           Reporting Month
Type of Tax                              Reporting Month         (New Obligations)       Reporting Month            (Column 1+2-3=4)
                                                      FEDERAL EMPLOYMENT TAXES
Employee Income Tax Withheld           $             7,630.00 $        9,502.32 $                  -             $              17,132.32
FICA/Medicare-Employee                 $             7,677.97 $        8,719.82 $                  -             $              16,397.79
FICA/Medicare-Employer                 $             7,677.97 $        8,614.92 $                  -             $              16,292.89
Unemployment (FUTA)                    $               122.76 $          122.76 $                  -             $                 245.52
                                                        STATE EMPLOYMENT TAXES
Employee Income Tax Withheld           $             6,052.00 $        7,120.00 $             6,052.00           $              19,224.00
Unemployment (SUTA)                    $             2,584.30 $        2,584.30 $                  -             $               5,168.60
Worker's Compensation                  $               124.52 $          136.42 $                62.26           $                 323.20
                                                              OTHER TAXES
Corporate Income Tax                   $                  -                                                      $                    -
Local City/County Tax                  $               100.39 $          114.00 $               100.39           $                 314.78
Sales Tax                              $                  -                                                      $                    -
Personal Property Tax                  $                  -                                                      $                    -
                                                                      Total Unpaid Post-Petition Taxes           $              75,099.10

Is the debtor delinquent in any tax reporting? If yes, provide the name of the taxing authority, a description of the
report that is past due, the original report due date, any payment due, and the reason for the delinquency.
Debtor has not filed federal payroll tax returns for 2019-Q1, 2019-Q2, 2019-Q3. Debtor has not filed state transit return for 2019-Q1.
Debtor has not filed state transit or payroll returns for 2019-Q2, 2019-Q3.




 * Post-petition taxes withheld or collected from employees through the end of the reporting period were deposited on or
before January 10, 2020; post-petition tax arrears represent employer taxes accruing (including those taxes which the Debtor
has not properly calculated prior to January 2020). The Debtor is transitioning from its prior understanding as a monthly
depositor to a semi-weekly depositor schedule. See also UST-17Q5.




        Monthly Operating Report -Corporate or Partnership Debtor                                                         Page 11 of 13
        United States Trustee-Oregon                                                                                         (Revised 3/4/11)



                                           Case 19-34092-tmb11          Doc 168        Filed 01/21/20
                                                                                                                                              UST-17


                                                                                                             Case Number: 19-34092-tmb11
                                                                                                             Report Mo/Yr:    Dec-19
Debtor:                                Fizz & Bubble, LLC

                                                 UST-17 STATEMENT OF OPERATIONS
INSTRUCTIONS: Answer each question fully and attach additional sheets as necessary to provide a complete response

Question 1 - Sale of the Debtor's Assets
Did the debtor, or another party on behalf of the the debtor, sell, transfer, or otherwise dispose of any                           Yes          No
of the debtor's assets during the reporting month that are out of the ordinary course of the debtor's
business If yes, attach a schedule identifying each asset, date of sale notice, method of disposition, and                                        X
gross and net sale proceeds received. If real property was sold, attach a copy of the closing statement.




Question 2 - Financing
During the reporting month, did the debtor receive any financing, or loans from a non-insider funding source? If yes,
indicate the source of the funds, date paid to debtor, dollar amount, and date of court approval.
                                                                                                        Date of Court
      Source of Funds                          Date Paid                      Amount                      Approval                  Yes          No
Decathlon Alpha III, LP                              12/20/2019 $               150,000.00                12/20/19
                                                                                                                                     X

Question 3 - Insider loans
During the reporting month, did the debtor receive any funds from an officer, director, partner, member, shareholder,
or other insider of the debtor? If yes, indicate the source of funds, date paid to debtor, dollar amount, and date of court
approval.
                                                                                                        Date of Court
       Source of Funds                         Date Paid                      Amount                      Approval                  Yes          No

                                                                                                                                                  X

Question 4 - Insurance and Bond Coverage
                                                                                                                                    Yes          No
Did the debtor renew or replace any insurance policies during this reporting month? If yes, attach
a certificate of insurance for each renewal or change in coverage.                                                                                X

Were any of the debtor's insurance policies canceled or otherwise terminated for any reason during
the reporting month? If yes, explain.                                                                                                             X

Were any claims made during this reporting month against the debtor's bond? (Answer "No" if the
debtor is not required to have a bond). If yes, explain.                                                                                          X


Question 5 - Significant Events. Provide a narrative report of any significant events that may have an effect on the financial condition
of the debtor or any events out of the ordinary course of business that are not described elsewhere in this report. Attach separate
sheets as necessary.

Following the reporting period, Debtor has undertaken a review of its payroll accounting systems and procedures and determinated that
it was incorrectly calculating its payroll liabilities. The prior report slightly overstated the liability which is updated in this report. As this
issue was discovered in January 2020, the Debtor is behind in payments of accrued tax liabilities, but will be making correct deposits
moving forward.




        Monthly Operating Report -Corporate or Partnership Debtor                                                                 Page 12 of 13
        United States Trustee-Oregon                                                                                                 (Revised 3/4/11)



                                         Case 19-34092-tmb11                 Doc 168         Filed 01/21/20
                                                                                                                        UST-17


                                                                                          Case Number: 19-34092-tmb11
                                                                                          Report Mo/Yr:           Dec-19

Debtor:                             Fizz & Bubble, LLC

                                         UST-17, STATEMENT OF OPERATIONS (Continued)



Question 6 - Case Progress. Explain what progress the debtor has made during the reporting month toward confirmation of a
plan of reorganization.

Debtor's business has stabilized and resumed filling customer orders. The Debtor is working an investment banker to obtain an
equity investment that will result in confirmable plan.




                                                                                       Estimated Date
                                                                                         To be Filed
                                                                      Filed ?            If not Filed
                                    Disclosure Statement:               No                 3/3/2020
                                    Plan of Reorganization:             No                 3/3/2020




WHERE TO FILE A MONTHLY OPERATING REPORT: Local Bankruptcy Rule 2015-2 requires the debtor to file its monthly
financial report with the U.S. Bankruptcy Court.


File the original….(select only one)

For a Chapter 11 case filed in Portland, OR:                   For a Chapter 11 case filed in Eugene, OR:
                           United States Bankruptcy Court                          United States Bankruptcy Court
                           1001 SW 5th Avenue, 7th floor                           405 East 8th Avenue, Suite 2600
                           Portland, OR 97204                                      Eugene, OR 97401


CERTIFICATION: The undersigned certifies that copies of this report and supporting documents have been served upon
each of the following persons in this case: U.S. Trustee; the chairperson of each official committee of creditors or
equity security holders and the attorney(s) for each such committee; the debtor and the debtor's attorney; and the
trustee and the trustee's attorney, if applicable.


BY: /s/ Christopher N. Coyle _____________                    DATE: 01/21/2020___________________

TITLE: Attorney_________________________                      PHONE NUMBER: 503-241-4869_______

Send U.S. Trustee's copy to: (select only one)

For a Chapter 11 case filed in Portland, OR:                    For a Chapter 11 case filed in Eugene, OR:

Office of the United States Trustee                              Office of the United States Trustee
620 SW Main Street, Suite 213                                    405 East 8th Avenue, Suite 1100
Portland, OR 97205                                               Eugene, OR 97401
 VIA CM/ECF ONLY PER UST




         Monthly Operating Report -Corporate or Partnership Debtor                                                    Page 13 of 13
         United States Trustee-Oregon                                                                                    (Revised 3/4/11)



                                            Case 19-34092-tmb11        Doc 168        Filed 01/21/20
